PER CURIAM.
This is an appeal in a habeas corpus case by a prisoner who is imprisoned in the Maryland penitentiary under the-sentence and judgment of a Maryland state- court. The application for the writ was properly denied since application for habeas corpus on practically the same grounds was denied by the Maryland courts, Goodman v. Warden of Maryland Penitentiary, Md., 60 A.2d 527, and certiorari was denied by the Supreme Court, Goodman v. Swenson, 335 U.S. 847, 69 S.Ct. 58. There are no allegations which would justify the issuance of a writ of habeas corpus by the lower federal courts under such circumstances. See 28 U.S.C.A. § 2254 and Wade v. Mayo, 334 U.S. 672, 68 S.Ct. 1270.
Affirmed.